Citation Nr: 0714741	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  05-00 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to disability benefits under 38 U.S.C.A. § 1151 
for residuals of supernumerary digit, right foot, with nerve 
damage, claimed as a result of VA medical treatment. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 
INTRODUCTION

The veteran had active service from July 1963 to July 1965.  

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the VA Regional Office 
(RO).  In that decision, the RO denied entitlement to 
disability benefits pursuant to 38 U.S.C.A. § 1151 for 
residuals of supernumerary digit of the right foot with nerve 
damage, which the veteran claimed was due to VA medical 
treatment.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service medical records indicate twin little toes were noted 
at enlistment into service in July 1963, although the sixth 
digit was not considered disabling.  In September 1963 the 
veteran sought treatment for discomfort caused by a blister 
on the sixth toe.  The sixth digit was surgically removed in 
September 1963.  The veteran did not complain of or seek 
additional treatment for his right foot during service.  A 
six inch surgical scar on the right foot was noted at 
separation in June 1965.  

The veteran underwent subsequent surgeries on the right foot 
in July 1997, January 1998, and March 2002.  VA medical 
records indicate the right fifth digit was amputated in April 
2004.  In March 2006 the nerve to the fifth digit amputation 
site was surgically removed. The veteran complains of chronic 
right foot pain, as well as difficulty walking and standing 
for prolonged periods.  The veteran seeks compensation 
pursuant to 38 U.S.C.A. § 1151 for a right foot disability 
caused by the July 1997, January 1998, March 2002, April 
2004, and March 2006 VA medical center (VAMC) surgeries. 

Despite submitting evidence of a current right foot 
disability and VAMC treatment records documenting multiple 
surgeries on his right foot; there is no medical opinion of 
record which indicates the veteran's right foot disability is 
the result of VA medical treatment.  To ensure that VA has 
met its duty to assist the claimant in developing the facts 
pertinent to his claims, the issue of entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for residuals of supernumerary digit, right foot with nerve 
damage, claimed to be the result of VA medical treatment is 
REMANDED for the following development: 

1. The RO should arrange for a podiatrist 
to review the veteran's claim for 
disability benefits under 38 U.S.C.A. 
§ 1151 for a right foot disability.  The 
claims folder should be made available 
for review by the specialist.  

The examiner should provide an opinion as 
to whether the veteran's right foot 
condition can be attributed to 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA, or 
an event not reasonably foreseeable from 
the July 1997, January 1998, March 2002, 
April 2004, and March 2006 VAMC 
surgeries.  A complete rationale should 
be provided.

This opinion should be based on review of 
the claims folder; however, an 
examination of the veteran should be 
arranged if the physician feels an 
examination is necessary in rendering 
his/her opinion. 

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefits sought remain 
denied, the claimant should be provided a 
supplemental statement of the case and 
given the opportunity to respond. 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



